Cope, J.
I concur. The objection to the constitutionality of the act in question on the ground that it destroys the uniform operation of a general law, strikes at the root of three-fourths of the special legislation of the State. Our statutes are full of special acts authorizing the estates of deceased persons to be sold in a manner different from that required by the provisions of the general act. The effect of these acts was to exempt particular estates from the operation of the general law, and so far as this objection is concerned they stand upon the same footing as the act passed in this case. In addition to these a large number of acts have been passed from time to time, the constitutionality of which may be impeached upon the same ground. Even the Civil Practice Act does not in all its provisions operate uniformly throughout the State; and in 1857 an act was passed exempting the city and county of San Francisco from the general law prescribing the mode of drawing jurors. It is unnecessary to multiply instances in which legislation of this nature has been resorted to.. They are very numerous, and to hold that such legislation is an infraction of the Constitution, would destroy all rights depending upon it, and confuse to a most alarming extent the administration of civil and criminal justice. I do not propose to add anything to the reasoning of Mr. Justice Baldwin upon the constitutional provision referred to beyond these suggestions, and I assent fully to the conclusion at which he has arrived. I do not regard the proposition that the act in question involved in its passage the exercise of judicial power, as worthy of much consideration. Whether the venue could or could not have been changed arbitrarily, there is no doubt the Legislature could consent to a change upon the application of the accused, and beyond that nothing was done but to require the Court to give effect to that con*564sent. If this was exercising judicial power, it is because the act was imperative in its terms and left no discretion in the Court, and it is evident that this is not a sufficient test. In administering remedies, the Courts are bound to give effect to the rules prescribed by the Legislature, and it would be a novel procedure to refuse obedience to such rules on the ground that they are mandatory and imperative.
Field, C. J.—I concur in the judgment, and in the conclusion that the act in question is constitutional.